
	
		111th CONGRESS
		2d Session
		S. 2917
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to modify the penalty for failure to disclose certain reportable transactions
		  and the penalty for submitting a bad check to the Internal Revenue Service, to
		  modify certain rules relating to Federal vendors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Penalty Fairness Act of
			 2009.
		2.Limitation on penalty for failure to
			 disclose reportable transactions based on resulting tax benefits
			(a)In generalSubsection (b) of section 6707A of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Amount of penalty
						(1)In generalExcept as otherwise provided in this
				subsection, the amount of the penalty under subsection (a) with respect to any
				reportable transaction shall be 75 percent of the decrease in tax shown on the
				return as a result of such transaction (or which would have resulted from such
				transaction if such transaction were respected for Federal tax
				purposes).
						(2)Maximum penaltyThe amount of the penalty under subsection
				(a) with respect to any reportable transaction shall not exceed—
							(A)in the case of a listed transaction,
				$200,000 ($100,000 in the case of a natural person), or
							(B)in the case of any other reportable
				transaction, $50,000 ($10,000 in the case of a natural person).
							(3)Minimum penaltyThe amount of the penalty under subsection
				(a) with respect to any transaction shall not be less than $10,000 ($5,000 in
				the case of a natural
				person).
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to penalties assessed after December 31, 2006.
			3.Report on tax shelter penalties and certain
			 other enforcement actions
			(a)In generalThe Commissioner of Internal Revenue, in
			 consultation with the Secretary of the Treasury, shall submit to the Committee
			 on Ways and Means of the House of Representatives and the Committee on Finance
			 of the Senate an annual report on the penalties assessed by the Internal
			 Revenue Service during the preceding year under each of the following
			 provisions of the Internal Revenue Code of 1986:
				(1)Section 6662A (relating to accuracy-related
			 penalty on understatements with respect to reportable transactions).
				(2)Section 6700(a) (relating to promoting
			 abusive tax shelters).
				(3)Section 6707 (relating to failure to
			 furnish information regarding reportable transactions).
				(4)Section 6707A (relating to failure to
			 include reportable transaction information with return).
				(5)Section 6708 (relating to failure to
			 maintain lists of advisees with respect to reportable transactions).
				(b)Additional informationThe report required under subsection (a)
			 shall also include information on the following with respect to each
			 year:
				(1)Any action taken under section 330(b) of
			 title 31, United States Code, with respect to any reportable transaction (as
			 defined in section 6707A(c) of the Internal Revenue Code of 1986).
				(2)Any extension of the time for assessment of
			 tax enforced, or assessment of any amount under such an extension, under
			 paragraph (10) of section 6501(c) of the Internal Revenue Code of 1986.
				(c)Date
			 of reportThe first report
			 required under subsection (a) shall be submitted not later than June 1,
			 2010.
			4.Application of bad checks penalty to
			 electronic payments
			(a)In generalSection 6657 of the Internal Revenue Code
			 of 1986 is amended—
				(1)by striking If any check or money
			 order in payment of any amount and inserting If any instrument
			 in payment, by any commercially acceptable means, of any amount,
			 and
				(2)by striking such check each
			 place it appears and inserting such instrument.
				(b)Effective datesThe amendments made by this section shall
			 apply to instruments tendered after the date of the enactment of this
			 Act.
			5.Application of levy to payments to Federal
			 vendors relating to property
			(a)In generalSection 6331(h)(3) of the Internal Revenue
			 Code of 1986 is amended by striking goods or services and
			 inserting property, goods, or services.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to levies approved after the date of the enactment of
			 this Act.
			
	
		
			Passed the Senate February 9 (legislative day, February 8),
			 2010.
			
			Secretary
		
	
	
	
